                                          Case 5:19-cv-07071-SVK Document 114 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                            Case No. 19-cv-07071-SVK
                                   8                    Plaintiffs,
                                                                                            ORDER CONTINUING THE STATUS
                                   9             v.                                         CONFERENCE AND DATA
                                                                                            DESTROYED OR WITHHELD
                                  10     ONLINENIC INC, et al.,                             REPORT SUBMISSION DATE
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In light of recent developments in Special Master Howe’s analysis of document
                                  14   productions, the Court continues the Status Conference from June 22, 2021 to July 20, 2021 at
                                  15   9:30 a.m. Parties are to file an updated joint status report by July 13, 2021. At the conference,
                                  16   the Parties will be prepared to discuss Special Master Howe’s report and its impact on the
                                  17   litigation. The Court will address the case schedule at the hearing.
                                  18          Special Master Howe shall file the file the Data Destroyed or Withheld Report with the
                                  19   court on or before July 12, 2021. The Parties shall deliver to the Special Master an agreed
                                  20   discovery protocol for the new production from the Ticketing database on or before July 9, 2021.
                                  21          SO ORDERED.
                                  22   Dated: June 17, 2021
                                  23

                                  24
                                                                                                    SUSAN VAN KEULEN
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
